Title: From Thomas Jefferson to Luke Tiernan, 8 July 1806
From: Jefferson, Thomas
To: Tiernan, Luke


                        
                            Messrs. Luke Tiernant &
                                    co.
                            Washington July 8. 06.
                        
                        I inclose you an order of the bank of the US. of this place on that at Baltimore for one hundred & eighty
                            three Dollars 59. cents to be placed to the credit of David Higginbotham of Milton in Virginia, of the receipt of which I
                            will pray you to send me an acknowledgement to be forwarded to mr Higginbotham, & to accept my salutations &
                            respects.
                        
                            Th: Jefferson
                            
                        
                    